                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

United States of America,                      )
                                               )       C/A No.: 4:18-cv-1563-RBH
                       Plaintiff,              )
                                               )
v.                                             )         ORDER GRANTING
                                               )         DEFAULT JUDGMENT
Mamie J. Everly,                               )
                                               )
                                               )
                       Defendant.              )
                                               )

       This matter is before the Court upon the Plaintiff’s Motion for Default Judgment. After

careful review of the pleadings, motion, return of service and all exhibits attached thereto, the

Court finds that Defendant failed to plead or otherwise defend as required by the Federal Rules of

Civil Procedure.

       In addition, Plaintiff submitted a Certificate of Indebtedness and Affidavit of Counsel

demonstrating that the amount requested in the complaint is a sum certain. Two hundred forty-

nine days have passed since June 7, 2018. Using the $0.48 per diem rate of interest, as of February

11, 2019, Defendant is indebted to the Plaintiff in the amount of $7,612.59. Including the costs of

$65.00, Defendant is indebted to the Plaintiff in the total amount of $7,677.59. Therefore, no

further action is necessary to enter a Judgment.

       Therefore, it is ordered, pursuant to Fed. R. Civ. P. 55 (b)(1) and (b)(2) that the Plaintiff is

granted a Judgment against Defendant for $7,677.59. Further, pursuant to 28 USC §1961, interest

on the Judgment at the legal rate shall continue to accrue until the Judgment is paid in full.

       AND IT IS SO ORDERED.




                                                   1
February 15, 2019              s/ R. Bryan Harwell
Florence, South Carolina       R. Bryan Harwell
                               United States District Judge




                           2
